DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 
Response to Amendment
This action is in response to the remarks filed on 10/26/2022. The amendments filed on 10/26/2022 are entered.
The previous objection of claim 2 has been withdrawn in light of the applicant’s remarks/amendments. 
The previous rejections of claims 1, 3-14, 17, and 19 under 35 U.S.C. 112(b) have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “tissue of the lung or lungs exhibiting the lung disease or pulmonary disorder has mucus on the lung tissue wherein the shock waves or pressure pulses thin the mucus in the lungs and allow the mucus to easily dislodge from the lung tissue which reduces the mucus symptoms of the lung disease or pulmonary disorder to recover breathing and respiratory performance due to the mechanical action generated by the pulsed acoustic shock wave or pressure pulse treatment” is stated in lines 2-7. This limitation positively recites the effectiveness of the treatment being a reduction of symptoms which is outside the scope of the claim as it involves the biological properties of the disease state within a patient. This disease property will vary between patients, conditions of the disease, and the administration of the acoustic waves and thus renders the claim element indefinite. Examiner suggests using language such as “configured to” to describe the resulting characteristics of the treatment on the symptoms of the lung disease. For these reasons, the claim is unclear and is rejected for indefiniteness. 
Regarding claim 21, the claim recites the limitation “tissue of the lung or lungs exhibiting the lung disease or pulmonary disorder has mucus on the lung tissue wherein the shock waves or pressure pulses thin the mucus in the lungs and allow the mucus to easily dislodge from the lung tissue which reduces the mucus symptoms of the lung disease or pulmonary disorder to recover breathing and respiratory performance due to the mechanical action generated by the pulsed acoustic shock wave or pressure pulse treatment” is stated in lines 2-7. This claim is rejected for indefiniteness for the same reasons as detailed for claim 2 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Plante (U.S. Pub. No. 20040097850) hereinafter Plante, in view of Warlick et al. (U.S. Pub. No. 20180296432) hereinafter Warlick, in further view of Kaila (U.S. Pub. No. 20190192377) hereinafter Kaila.  
Regarding claim 1, primary reference Plante teaches:
A method of treating a patient exhibiting a lung disease or pulmonary disorder by applying shock waves or acoustic pulses directed to impinge lung tissue of the lung or lungs exhibiting a lung disease or pulmonary disorder (abstract; [0015]; [0028], cystic fibrosis), comprises the steps of: 
activating an acoustic shock wave or acoustic wave generator or source to emit acoustic shock waves or pressure pulses from a fixed acoustic wave source or a handheld shock wave or pressure pulse head ([0015], acoustic waves generated teach to the “acoustic wave generator or source” and the “pressure pulses” as claimed; [0016]; [0019]-[0021], acoustic wave and acoustic transducer; [0028], acoustic transducer is considered to be a “pressure pulse head” with the frequency generator and amplifier forming the components of the “acoustic wave generator or source”; [0029], describes emission of the pressure pulses for treatment of the target regions of the lungs including with direct contact with the skin via the acoustic coupling chamber; [0031]); and 
administering a plurality of acoustic waves in a pressure pulse or shock wave pattern from the fixed acoustic wave source or a handheld shock wave or pressure pulse head coupled to the patient's skin ([0015], acoustic waves generated teach to the “acoustic wave generator or source” and the “pressure pulses” as claimed; [0016]; [0019]-[0021], acoustic wave and acoustic transducer; [0028], acoustic transducer is considered to be a “pressure pulse head” with the frequency generator and amplifier forming the components of the “acoustic wave generator or source”; [0029], describes emission of the pressure pulses as a signal (plurality of acoustic waves in a pressure pulse pattern) for treatment of the target regions of the lungs including with direct contact with the skin via the acoustic coupling chamber; [0031])
the plurality of acoustic waves in a pressure pulse or shock wave pattern being directed to a portion of the lung exhibiting the lung disease or pulmonary disorder ([0015], acoustic waves generated teach to the “acoustic wave generator or source” and the “pressure pulses” as claimed; [0016]; [0019]-[0021], acoustic wave and acoustic transducer; [0028], acoustic transducer is considered to be a “pressure pulse head” with the frequency generator and amplifier forming the components of the “acoustic wave generator or source”; [0029], describes emission of the pressure pulses as a signal (plurality of acoustic waves in a pressure pulse pattern) for treatment of the target regions of the lungs including with direct contact with the skin via the acoustic coupling chamber, with the lungs exhibiting cystic fibrosis considered to be the lung disease as claimed; [0031]).
Primary reference Plante further fails to teach:
administering a plurality of acoustic waves in a pressure pulse or shock wave pattern from an exit window or membrane of the fixed acoustic wave source or a handheld shock wave or pressure pulse head coupled to the patient's skin of less than 10.0 mJ/mm2 per shock wave or pressure pulse toward the lung tissue
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
administering a plurality of acoustic waves in a pressure pulse or shock wave pattern from an exit window or membrane of the fixed acoustic wave source or a handheld shock wave or pressure pulse head coupled to the patient's skin ([0062]; [0084], exit window utilized with the pressure pulse/shockwave generator; [0085], exit window 17; [0088], “the membrane”; [0091], “to the acoustic exit window (17), which can, for example, be an acoustic transparent membrane”; [0097], “Because of the plane surface of the accelerated metal membrane of this pressure pulse/shock wave generating element, it emits nearly plane waves which are indicated by lines 51”;   [0098]; [0101], “The illustrated shock wave applicator 43 has a flexible membrane at an end of the applicator 43 which transmits the acoustic waves when coupled to the skin by using a fluid or acoustic gel.”; [0102], flexible membrane) of less than 10.0 mJ/mm2 per shock wave or pressure pulse toward the tissue ([0062], “The unfocused waves can be divergent or near planar and having a low-pressure amplitude and density in the range of 0.00001 mJ/mm2 to 1.0 mJ/mm2 or less, most typically below 0.2 mJ/mm2.”; [0072], describes energy ranges less than the claimed energy value; [0074], further describe energy ranges under the claimed 10.0 mJ/mm2 value).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante to incorporate the membrane of the acoustic wave source as well as the acoustic energy levels as taught by Warlick because the energy transmissions can eliminate a localized focus point within the tissue and can be effective in stimulating a cellular response without creating localized hemorrhaging caused by rupturing cavitation bubbles in the tissue of the target site. This reduces pain for the patient and enhances the overall treatment procedure while maintaining the minimum required energy intensity of the acoustic impulses ([0063]; [0067]; [0069]).  
	Primary reference Plante further fails to teach:
Asymmetric acoustic shock waves
wherein the emitted acoustic shock waves comprise an energy density of 0.000001 mJ/mm2 to 10.0 mJ/mm2 and an amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle. 
However, the analogous art of Kaila of an acoustic shock wave therapeutic method (abstract) teaches:
Asymmetric acoustic shock waves ([0063]-[0064] teaches to asymmetric shock waves; [0100] asymmetric wave pattern) 
wherein the emitted acoustic shock waves comprise an energy density of 0.000001 mJ/mm2 to 10.0 mJ/mm2 and an amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle ([0020], describes the rise times below 100 nano-seconds and amplitudes above 0.1 MPa; [0060], further teaches to the energy density and peak pressure below 3 microseconds; [0063]-[0064]; [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante and Warlick to incorporate the emitted acoustic shock wave energy and waveform characteristics as taught by Kaila because the energy characteristics of the acoustic waves with the asymmetric profiles and energy values form the most effective version of acoustic based “shock waves” that are highly efficient at destroying undesirable tissue conditions (reducing into small fragments) within the body, while passing through healthy tissue without causing any additional side effects such as bruising from cell rupturing (Kaila, [0060]-[0065]).  
Regarding claim 2, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further teaches:
wherein the step of administering a plurality of acoustic waves delivered as shock waves or pressure pulses to impinge the lung, tissue of the lung or lungs exhibiting the lung disease or pulmonary disorder has mucus on the lung tissue wherein the shock waves or pressure pulses thin the mucus in the lungs and allow the mucus to easily dislodge from the lung tissue which reduces the mucus symptoms of the lung disease or pulmonary disorder to recover breathing and respiratory performance due to the mechanical action generated by the pulsed acoustic shock wave or pressure pulse treatment. ([0029], “The excitation of the bronchial walls by the propagated waves dislodges viscous mucus or bronchial secretions so as to reactivate the normal beats of the pulmonary cilia, helping the secretions follow their natural path. This eventually induces cough and then expectoration of the secretions. The duration of the application of the above described treatment to the patient generally varies between approximately 20 to 30 minutes, depending on the selected site on the thorax as well as the patient's condition and body structure, and may be adjusted by the patient according to his reaction to the effects of the waves”, by dislodging the viscous mucus and bronchial secretions, symptoms can be reduced of cystic fibrosis. See also [0004]-[0006] for further background info on symptoms and features of the lung disease).
Regarding claim 3, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further teaches:
wherein the lung disease or pulmonary disorder is one of asthma, bronchitis, Chronic Obstructive Pulmonary Disease (COPD), cystic fibrosis, emphysema, Idiopathic pulmonary fibrosis (IPF), flu, lung cancer, obstructive sleep apnea, pleurisy, pneumonia, or tuberculosis (TB) ([0015]; [0028], cystic fibrosis; [0029]; See also [0004]-[0006] for further background on cystic fibrosis).
Regarding claim 4, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further teaches:
wherein the treatment further comprises administering acoustic shock waves or pressure pulses directed to impinge an area of the lung tissue ([0015], acoustic waves generated teach to the “acoustic wave generator or source” and the “pressure pulses” as claimed; [0016]; [0019]-[0021], acoustic wave and acoustic transducer; [0028], acoustic transducer is considered to be a “pressure pulse head” with the frequency generator and amplifier forming the components of the “acoustic wave generator or source”; [0029], describes emission of the pressure pulses as a signal (plurality of acoustic waves in a pressure pulse pattern) for treatment of the target regions of the lungs including with direct contact with the skin via the acoustic coupling chamber, with the lungs exhibiting cystic fibrosis considered to be the lung disease as claimed; [0031])..
Primary reference Plante further fails to teach:
and to a reflexology zone to treat the lung disease or pulmonary disorder
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
and to a reflexology zone to treat the lung disease or pulmonary disorder ([0009]; [0010], “The reflexology zone or region underlies the patient's skin in a region of a foot or hand”; [0011]; [0013]; [0036], reflexology zone; figures 11-12 show reflexology zones of either a foot or a hand which form extremities of a limb; figure 13 shows the foot reflexology zones which includes a lung zone, which would be utilized in the combined invention of Plante and Warlick; [0062]; [0066]-[0067]; [0069], reflexology zone; [0070]-[0073]; see also [0102]-[0104])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante, Warlick, and Kaila to incorporate the use of a reflexology zone of an extremity for purposes of treatment as taught by Warlick because according to reflexology theory, application of pressure to feet, hands, or ears sends a calming message from the peripheral nerves in these extremities to the central nervous system, which in turn signals the body to adjust the tension level. This enhances overall relaxation, removes stress, brings internal organs and their systems into a state of optimum functioning, and increases blood supply which brings additional oxygen and nutrients to cells and enhances waste removal. It positively affects the circulatory, respiratory, endocrine, immune, and neuropeptide systems in the body (Warlick, [0036]).
Regarding claim 5, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 4. Primary reference Plante further fails to teach:
wherein the reflexology zone is at an extremity of a limb
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
wherein the reflexology zone is at an extremity of a limb ([0009]; [0010], “The reflexology zone or region underlies the patient's skin in a region of a foot or hand”; [0011]; [0013]; [0036], reflexology zone; figures 11-12 show reflexology zones of either a foot or a hand which form extremities of a limb; figure 13 shows the foot reflexology zones which includes a lung zone, which would be utilized in the combined invention of Plante and Warlick; [0062]; [0066]-[0067]; [0069], reflexology zone; [0070]-[0073]; see also [0102]-[0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante, Warlick, and Kaila to incorporate the use of a reflexology zone of an extremity for purposes of treatment as taught by Warlick because according to reflexology theory, application of pressure to feet, hands, or ears sends a calming message from the peripheral nerves in these extremities to the central nervous system, which in turn signals the body to adjust the tension level. This enhances overall relaxation, removes stress, brings internal organs and their systems into a state of optimum functioning, and increases blood supply which brings additional oxygen and nutrients to cells and enhances waste removal. It positively affects the circulatory, respiratory, endocrine, immune, and neuropeptide systems in the body (Warlick, [0036]).
Regarding claim 6, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 5. Primary reference Plante further fails to teach:
wherein the extremity is a hand or foot
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
wherein the extremity is a hand or foot ([0009]; [0010], “The reflexology zone or region underlies the patient's skin in a region of a foot or hand”; [0011]; [0013]; [0036], reflexology zone; figures 11-12 show reflexology zones of either a foot or a hand which form extremities of a limb; figure 13 shows the foot reflexology zones which includes a lung zone, which would be utilized in the combined invention of Plante and Warlick; [0062]; [0066]-[0067]; [0069], reflexology zone; [0070]-[0073]; see also [0102]-[0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante, Warlick, and Kaila to incorporate the use of a reflexology zone of an extremity of a hand or foot for purposes of treatment as taught by Warlick because according to reflexology theory, application of pressure to feet, hands, or ears sends a calming message from the peripheral nerves in these extremities to the central nervous system, which in turn signals the body to adjust the tension level. This enhances overall relaxation, removes stress, brings internal organs and their systems into a state of optimum functioning, and increases blood supply which brings additional oxygen and nutrients to cells and enhances waste removal. It positively affects the circulatory, respiratory, endocrine, immune, and neuropeptide systems in the body (Warlick, [0036]). 
Regarding claim 7, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further fails to teach:
wherein the plurality of acoustic waves in the pressure pulse or shock wave pattern from the exit window or membrane of the fixed acoustic wave source or handheld shock wave or pressure pulse head coupled to the patient's skin are less than 1.0 mJ/mm2 per shock wave or pressure pulse
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
wherein the plurality of acoustic waves in the pressure pulse or shock wave pattern from the exit window or membrane of the fixed acoustic wave source or handheld shock wave or pressure pulse head coupled to the patient's skin are less than 1.0 mJ/mm2 per shock wave or pressure pulse ([0062], “The unfocused waves can be divergent or near planar and having a low-pressure amplitude and density in the range of 0.00001 mJ/mm2 to 1.0 mJ/mm2 or less, most typically below 0.2 mJ/mm2.”; [0072], describes energy ranges less than the claimed energy value; [0074], further describe energy ranges under the claimed 1.0 mJ/mm2 value).
Regarding claim 8, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further fails to teach:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is a spherical device
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is a spherical device ([0020], “or spherical reflector/reflecting or emitting elements”; [0099], spherical surfaces; [0101], “spherical acoustic shock wave device can be used to generate the desired waves”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante, Warlick, and Kaila to incorporate the spherical device as the acoustic wave generator as taught by Warlick because the spherical device forms a simple substitution of one known element (acoustic transducer of Plante) for another (spherical device of Warlick) to obtain predictable results of producing shockwaves within a tissue region (Warlick, [0020]; [0099]; [0101]). 
Regarding claim 9, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further fails to teach:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is a ballistic device
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is a ballistic device ([0013], ballistic source; [0091]; [0101], ballistic shock wave device).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante, Warlick, and Kaila to incorporate the ballistic device as the acoustic wave generator as taught by Warlick because the ballistic device forms a simple substitution of one known element (acoustic transducer of Plante) for another (ballistic device of Warlick) to obtain predictable results of producing shockwaves within a tissue region (Warlick, [0013]; [0091]; [0101]). 
Regarding claim 10, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further fails to teach:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or Fixed applicator source is a radial device
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or Fixed applicator source is a radial device ([0013], radial shock wave source).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante, Warlick, and Kaila to incorporate the radial device as the acoustic wave generator as taught by Warlick because the radial device forms a simple substitution of one known element (acoustic transducer of Plante) for another (radial device of Warlick) to obtain predictable results of producing shockwaves within a tissue region (Warlick, [0013]). 
Regarding claim 11, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further fails to teach:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is an electrohydraulic device
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is an electrohydraulic device ([0013]; [0102], “an electrohydraulic acoustic shock wave generator”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante, Warlick, and Kaila to incorporate the electrohydraulic device as the acoustic wave generator as taught by Warlick because the electrohydraulic device forms a simple substitution of one known element (acoustic transducer of Plante) for another (electrohydraulic device of Warlick) to obtain predictable results of producing shockwaves within a tissue region (Warlick, [0013]; [0102]). 
Regarding claim 12, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further fails to teach:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is a piezoelectric device
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is a piezoelectric device ([0013]; [0101], piezoelectric shock wave device).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante, Warlick, and Kaila to incorporate the piezoelectric device as the acoustic wave generator as taught by Warlick because the piezoelectric device forms a simple substitution of one known element (acoustic transducer of Plante) for another (piezoelectric device of Warlick) to obtain predictable results of producing shockwaves within a tissue region (Warlick, [0013]; [0101]). 
Regarding claim 14, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further fails to teach:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is an electromagnetic device
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is an electromagnetic device ([0013]; [0052], electromagnetic shock wave emitter; [0091], electromagnetic shock wave generation; [0097], electromagnetic flat coil as the generating element; [0098]).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante, Warlick, and Kaila to incorporate the electromagnetic device as the acoustic wave generator as taught by Warlick because the electromagnetic device forms a simple substitution of one known element (acoustic transducer of Plante) for another (electromagnetic device of Warlick) to obtain predictable results of producing shockwaves within a tissue region (Warlick, [0013]; [0052]; [0091]; [0097]-[0098]). 
Regarding claim 17, the combined references of Plante, Warlick, and Kaila teach all of the limitations of claim 1. Primary reference Plante further teaches:
wherein the acoustic shockwave or acoustic wave generator or source or handheld applicator or fixed applicator source is a pulsed wave device ([0015], acoustic waves generated teach to the “pulsed wave device” as claimed; [0016]; [0019]-[0021], acoustic wave and acoustic transducer; [0028], acoustic transducer is considered to be a “pulsed wave device”; [0029], describes emission of the pressure pulses for treatment of the target regions of the lungs including with direct contact with the skin via the acoustic coupling chamber; [0031]).
Regarding claim 19, primary reference Plante teaches:
 A method to improve lung capacity by applying shock waves or acoustic pulses or continuous waves directed to tissue of the lung or lungs (abstract; [0015]; [0029], dislodging mucus which is considered to improve lung capacity), comprises the steps of: 
activating an acoustic shock wave or acoustic wave generator or source to emit acoustic shock waves or pressure pulses from a fixed acoustic wave source or a handheld shock wave or pressure pulse head ([0015], acoustic waves generated teach to the “acoustic wave generator or source” and the “pressure pulses” as claimed; [0016]; [0019]-[0021], acoustic wave and acoustic transducer; [0028], acoustic transducer is considered to be a “pressure pulse head” with the frequency generator and amplifier forming the components of the “acoustic wave generator or source”; [0029], describes emission of the pressure pulses for treatment of the target regions of the lungs including with direct contact with the skin via the acoustic coupling chamber; [0031]); and 
administering a plurality of acoustic waves in a pressure pulse or shock wave pattern from the fixed acoustic wave source or a handheld shock wave or pressure pulse head coupled to the patient's skin ([0015], acoustic waves generated teach to the “acoustic wave generator or source” and the “pressure pulses” as claimed; [0016]; [0019]-[0021], acoustic wave and acoustic transducer; [0028], acoustic transducer is considered to be a “pressure pulse head” with the frequency generator and amplifier forming the components of the “acoustic wave generator or source”; [0029], describes emission of the pressure pulses as a signal (plurality of acoustic waves in a pressure pulse pattern) for treatment of the target regions of the lungs including with direct contact with the skin via the acoustic coupling chamber; [0031])
the plurality of acoustic waves in a pressure pulse or shock wave pattern being directed to a portion of the lung ([0015], acoustic waves generated teach to the “acoustic wave generator or source” and the “pressure pulses” as claimed; [0016]; [0019]-[0021], acoustic wave and acoustic transducer; [0028], acoustic transducer is considered to be a “pressure pulse head” with the frequency generator and amplifier forming the components of the “acoustic wave generator or source”; [0029], describes emission of the pressure pulses as a signal (plurality of acoustic waves in a pressure pulse pattern) for treatment of the target regions of the lungs including with direct contact with the skin via the acoustic coupling chamber, with the lungs exhibiting cystic fibrosis considered to be the lung disease as claimed; [0031]).
Primary reference Plante fails to teach:
administering a plurality of acoustic waves in a pressure pulse or shock wave pattern from an exit window or membrane of the fixed acoustic wave source or a handheld shock wave or pressure pulse head coupled to the patient's skin of less than 10.0 mJ/mm2 per shock wave or pressure pulse toward the lung tissue
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
administering a plurality of acoustic waves in a pressure pulse or shock wave pattern from an exit window or membrane of the fixed acoustic wave source or a handheld shock wave or pressure pulse head coupled to the patient's skin ([0062]; [0084], exit window utilized with the pressure pulse/shockwave generator; [0085], exit window 17; [0088], “the membrane”; [0091], “to the acoustic exit window (17), which can, for example, be an acoustic transparent membrane”; [0097], “Because of the plane surface of the accelerated metal membrane of this pressure pulse/shock wave generating element, it emits nearly plane waves which are indicated by lines 51”;   [0098]; [0101], “The illustrated shock wave applicator 43 has a flexible membrane at an end of the applicator 43 which transmits the acoustic waves when coupled to the skin by using a fluid or acoustic gel.”; [0102], flexible membrane) of less than 10.0 mJ/mm2 per shock wave or pressure pulse toward the tissue ([0062], “The unfocused waves can be divergent or near planar and having a low-pressure amplitude and density in the range of 0.00001 mJ/mm2 to 1.0 mJ/mm2 or less, most typically below 0.2 mJ/mm2.”; [0072], describes energy ranges less than the claimed energy value; [0074], further describe energy ranges under the claimed 10.0 mJ/mm2 value).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante to incorporate the membrane of the acoustic wave source as well as the acoustic energy levels as taught by Warlick because the energy transmissions can eliminate a localized focus point within the tissue and can be effective in stimulating a cellular response without creating localized hemorrhaging caused by rupturing cavitation bubbles in the tissue of the target site. This reduces pain for the patient and enhances the overall treatment procedure while maintaining the minimum required energy intensity of the acoustic impulses ([0063]; [0067]; [0069]).  
	Primary reference Plante further fails to teach:
Asymmetric acoustic shock waves
wherein the emitted acoustic shock waves comprise an energy density of 0.000001 mJ/mm2 to 10.0 mJ/mm2 and an amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle
However, the analogous art of Kaila of an acoustic shock wave therapeutic method (abstract) teaches:
Asymmetric acoustic shock waves ([0063]-[0064] teaches to asymmetric shock waves; [0100] asymmetric wave pattern) 
wherein the emitted acoustic shock waves comprise an energy density of 0.000001 mJ/mm2 to 10.0 mJ/mm2 and an amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle ([0020], describes the rise times below 100 nano-seconds and amplitudes above 0.1 MPa; [0060], further teaches to the energy density and peak pressure below 3 microseconds; [0063]-[0064]; [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante and Warlick to incorporate the emitted acoustic shock wave energy and waveform characteristics as taught by Kaila because the energy characteristics of the acoustic waves with the asymmetric profiles and energy values form the most effective version of acoustic based “shock waves” that are highly efficient at destroying undesirable tissue conditions (reducing into small fragments) within the body, while passing through healthy tissue without causing any additional side effects such as bruising from cell rupturing (Kaila, [0060]-[0065]).  
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Plante, in view of Warlick, in view of Kaila, in further view of Rabiner et al. (U.S. Pub. No. 20040097996) hereinafter Rabiner. 
Regarding claim 20, primary reference Plante teaches:
A method of treating a patient exhibiting a lung disease or pulmonary disorder by applying shock waves or acoustic pulses directed to impinge lung tissue of the lung or lungs exhibiting a lung disease or pulmonary disorder (abstract; [0015]; [0029], dislodging mucus which is considered to improve lung capacity), comprises the steps of: 
activating an acoustic shock wave or acoustic wave generator or source to emit acoustic shock waves or pressure pulses from a fixed acoustic wave source or a handheld shock wave or pressure pulse head ([0015], acoustic waves generated teach to the “acoustic wave generator or source” and the “pressure pulses” as claimed; [0016]; [0019]-[0021], acoustic wave and acoustic transducer; [0028], acoustic transducer is considered to be a “pressure pulse head” with the frequency generator and amplifier forming the components of the “acoustic wave generator or source”; [0029], describes emission of the pressure pulses for treatment of the target regions of the lungs including with direct contact with the skin via the acoustic coupling chamber; [0031]); 
administering a plurality of asymmetric acoustic waves in a pressure pulse or shock wave pattern from an exit window or membrane of the fixed acoustic wave source or a handheld shock wave or pressure pulse head coupled to the patient's skin ([0015], acoustic waves generated teach to the “acoustic wave generator or source” and the “pressure pulses” as claimed; [0016]; [0019]-[0021], acoustic wave and acoustic transducer; [0028], acoustic transducer is considered to be a “pressure pulse head” with the frequency generator and amplifier forming the components of the “acoustic wave generator or source”; [0029], describes emission of the pressure pulses as a signal (plurality of acoustic waves in a pressure pulse pattern) for treatment of the target regions of the lungs including with direct contact with the skin via the acoustic coupling chamber; [0031])
the plurality of acoustic waves in a pressure pulse or shock wave pattern being directed to a portion of the lung exhibiting the lung disease or pulmonary disorder ([0015], acoustic waves generated teach to the “acoustic wave generator or source” and the “pressure pulses” as claimed; [0016]; [0019]-[0021], acoustic wave and acoustic transducer; [0028], acoustic transducer is considered to be a “pressure pulse head” with the frequency generator and amplifier forming the components of the “acoustic wave generator or source”; [0029], describes emission of the pressure pulses as a signal (plurality of acoustic waves in a pressure pulse pattern) for treatment of the target regions of the lungs including with direct contact with the skin via the acoustic coupling chamber, with the lungs exhibiting cystic fibrosis considered to be the lung disease as claimed; [0031])
Primary reference Plante fails to teach:
administering a plurality of acoustic waves in a pressure pulse or shock wave pattern from an exit window or membrane of the fixed acoustic wave source or a handheld shock wave or pressure pulse head coupled to the patient's skin of less than 10.0 mJ/mm2 per shock wave or pressure pulse toward the tissue
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
administering a plurality of acoustic waves in a pressure pulse or shock wave pattern from an exit window or membrane of the fixed acoustic wave source or a handheld shock wave or pressure pulse head coupled to the patient's skin ([0062]; [0084], exit window utilized with the pressure pulse/shockwave generator; [0085], exit window 17; [0088], “the membrane”; [0091], “to the acoustic exit window (17), which can, for example, be an acoustic transparent membrane”; [0097], “Because of the plane surface of the accelerated metal membrane of this pressure pulse/shock wave generating element, it emits nearly plane waves which are indicated by lines 51”;   [0098]; [0101], “The illustrated shock wave applicator 43 has a flexible membrane at an end of the applicator 43 which transmits the acoustic waves when coupled to the skin by using a fluid or acoustic gel.”; [0102], flexible membrane) of less than 10.0 mJ/mm2 per shock wave or pressure pulse toward the tissue ([0062], “The unfocused waves can be divergent or near planar and having a low-pressure amplitude and density in the range of 0.00001 mJ/mm2 to 1.0 mJ/mm2 or less, most typically below 0.2 mJ/mm2.”; [0072], describes energy ranges less than the claimed energy value; [0074], further describe energy ranges under the claimed 10.0 mJ/mm2 value).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante to incorporate the membrane of the acoustic wave source as well as the acoustic energy levels as taught by Warlick because the energy transmissions can eliminate a localized focus point within the tissue and can be effective in stimulating a cellular response without creating localized hemorrhaging caused by rupturing cavitation bubbles in the tissue of the target site. This reduces pain for the patient and enhances the overall treatment procedure while maintaining the minimum required energy intensity of the acoustic impulses ([0063]; [0067]; [0069]).  
	Primary reference Plante further fails to teach:
asymmetric acoustic shock waves
wherein the emitted acoustic shock waves comprise an energy density of 0.000001 mJ/mm2 to 10.0 mJ/mm2 and an amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle 
However, the analogous art of Kaila of an acoustic shock wave therapeutic method (abstract) teaches:
asymmetric acoustic shock waves ([0063]-[0064] teaches to asymmetric shock waves; [0100] asymmetric wave pattern)
wherein the emitted acoustic shock waves comprise an energy density of 0.000001 mJ/mm2 to 10.0 mJ/mm2 and an amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle ([0020], describes the rise times below 100 nano-seconds and amplitudes above 0.1 MPa; [0060], further teaches to the energy density and peak pressure below 3 microseconds; [0063]-[0064]; [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante and Warlick to incorporate the emitted acoustic shock wave energy and waveform characteristics as taught by Kaila because the energy characteristics of the acoustic waves with the asymmetric profiles and energy values form the most effective version of acoustic based “shock waves” that are highly efficient at destroying undesirable tissue conditions (reducing into small fragments) within the body, while passing through healthy tissue without causing any additional side effects such as bruising from cell rupturing (Kaila, [0060]-[0065]).
Primary reference Plante further fails to teach:
with a duration having a cycle/second of a very high frequency of 1000 Hz or more
However, the analogous art of Rabiner of an ultrasonic tissue treatment device for removing occlusions and blockages from tissue (abstract) teaches:
with a duration having a cycle/second of a very high frequency of 1000 Hz or more ([0032]; [0044], “In general, the amplitude or throw rate of the energy is in the range of 150 microns to 250 microns, and the frequency in the range of 20-80 kHz. In the currently preferred embodiment, the frequency of ultrasonic energy is from 20,000 Hertz to 35,000 Hertz.” which is within the claimed frequency range)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante, Warlick, and Kaila to incorporate the cycle frequency to be 1000 Hz or more as taught by Rabiner because frequencies in this range are specifically destructive of hydrated (water-laden) tissues and vascular occlusive material, while substantially ineffective toward high-collagen connective tissue, or other fibrous tissues such as, for example, vascular tissues, or skin, or muscle tissues (Rabiner, [0044]). 
Regarding claim 21, the combined references of Plante, Warlick, Kaila, and Rabiner teach all of the limitations of claim 20. Primary reference Plante further teaches:
wherein the step of administering a plurality of acoustic waves delivered as shock waves or pressure pulses to impinge the lung tissue of the lung or lungs exhibiting the lung disease or pulmonary disorder has mucus on the lung tissue wherein the shock waves or pressure pulses thin the mucus in the lungs and allow the mucus to easily dislodge from the lung tissue which reduces the mucus symptoms of the lung disease or pulmonary disorder to recover breathing and respiratory performance due to the mechanical action generated by the pulsed acoustic shock wave or pressure pulse treatment ([0029], “The excitation of the bronchial walls by the propagated waves dislodges viscous mucus or bronchial secretions so as to reactivate the normal beats of the pulmonary cilia, helping the secretions follow their natural path. This eventually induces cough and then expectoration of the secretions. The duration of the application of the above described treatment to the patient generally varies between approximately 20 to 30 minutes, depending on the selected site on the thorax as well as the patient's condition and body structure, and may be adjusted by the patient according to his reaction to the effects of the waves”, by dislodging the viscous mucus and bronchial secretions, symptoms can be reduced of cystic fibrosis. See also [0004]-[0006] for further background info on symptoms and features of the lung disease).
Regarding claim 22, the combined references of Plante, Warlick, Kaila, and Rabiner teach all of the limitations of claim 20. Primary reference Plante further teaches:
wherein the lung disease or pulmonary disorder is one of asthma, bronchitis, Chronic Obstructive Pulmonary Disease (COPD), cystic fibrosis, emphysema, Idiopathic pulmonary fibrosis (IPF), flu, lung cancer, obstructive sleep apnea, pleurisy, pneumonia, or tuberculosis (TB) ([0015]; [0028], cystic fibrosis; [0029]; See also [0004]-[0006] for further background on cystic fibrosis).
Regarding claim 23, the combined references of Plante, Warlick, Kaila, and Rabiner teach all of the limitations of claim 20. Primary reference Plante further teaches:
wherein the treatment further comprises administering acoustic shock waves or pressure pulses directed to impinge an area of the lung tissue ([0015], acoustic waves generated teach to the “acoustic wave generator or source” and the “pressure pulses” as claimed; [0016]; [0019]-[0021], acoustic wave and acoustic transducer; [0028], acoustic transducer is considered to be a “pressure pulse head” with the frequency generator and amplifier forming the components of the “acoustic wave generator or source”; [0029], describes emission of the pressure pulses as a signal (plurality of acoustic waves in a pressure pulse pattern) for treatment of the target regions of the lungs including with direct contact with the skin via the acoustic coupling chamber, with the lungs exhibiting cystic fibrosis considered to be the lung disease as claimed; [0031]).
Primary reference Plante further fails to teach:
and to a reflexology zone to treat the lung disease or pulmonary disorder  
However, the analogous art of Warlick of delivering acoustic shockwaves to a treatment zone including reflexology zones for enhancement of health (abstract; [0036]) teaches:
and to a reflexology zone to treat the lung disease or pulmonary disorder ([0009]; [0010], “The reflexology zone or region underlies the patient's skin in a region of a foot or hand”; [0011]; [0013]; [0036], reflexology zone; figures 11-12 show reflexology zones of either a foot or a hand which form extremities of a limb; figure 13 shows the foot reflexology zones which includes a lung zone, which would be utilized in the combined invention of Plante and Warlick; [0062]; [0066]-[0067]; [0069], reflexology zone; [0070]-[0073]; see also [0102]-[0104])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic wave generation and lung treatment method of Plante, Warlick, Kaila, and Rabiner to incorporate the use of a reflexology zone of an extremity for purposes of treatment as taught by Warlick because according to reflexology theory, application of pressure to feet, hands, or ears sends a calming message from the peripheral nerves in these extremities to the central nervous system, which in turn signals the body to adjust the tension level. This enhances overall relaxation, removes stress, brings internal organs and their systems into a state of optimum functioning, and increases blood supply which brings additional oxygen and nutrients to cells and enhances waste removal. It positively affects the circulatory, respiratory, endocrine, immune, and neuropeptide systems in the body (Warlick, [0036]).

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below.
Regarding the applicant’s argument directed to the rejection of claim 2 under 35 U.S.C. 112(b) on pages 9-10 of the remarks, this argument was previously responded to in the advisory action of 11/07/2022 and the response to argument similarly applies.
Regarding the applicant’s arguments on pages 10-11 of the remarks, the applicant argues that primary reference Plante teaches to ideally pure sinusoid waves and that the claimed invention includes the feature of asymmetrical waves with rapid rise times and high positive pressure amplitudes. In the combined invention of Plante, Warlick, and Kaila, each of the prior art references teach to applying high intensity acoustic waves to the patient for treatment (see Plante, [0028]; Warlick, [0062]; and Kaila, [0050]). Therefore, the further modification of the Plante reference teachings to modify the acoustic wave parameters of Plante to incorporate shock wave pressure pulse characteristics as taught by Warlick and Kaila would provide for more effective and efficient placement of energy within target tissue regions of interest. One of ordinary skill in the art would understand that modifying acoustic waves with additional previously known generation parameters would lead to improvements such as destroying undesirable tissue conditions without causing additional side effects to healthy tissue. For these reasons, while the Plante reference includes some acoustic wave characteristics that differ than claimed elements, the combined prior art references of record teach to each and every limitation in the current claim rejections.
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793 

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793